Citation Nr: 0310197	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  01-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of overpayment of improved disability 
pension benefits in the amount of $11,089.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2000 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


Based on the veteran's request, a personal hearing was 
scheduled for the veteran with a Veterans law Judge at the RO 
on August 30, 2002.  The veteran failed to appear for his 
hearing.  To the Board's knowledge, the veteran has offered 
no explanation as to why he was unable to appear and he has 
since made no request for another hearing. Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn. See 38 C.F.R. § 20.704(d) 
(2002).


FINDINGS OF FACT

1.  The veteran was awarded improved disability pension 
benefits in April 1996, effective from December 1, 1995, in 
the amount of $217 per month, based on his  reported family 
income, which consisted only of Social Security benefits paid 
to him.  The April 1996 award-notice letter informing him of 
his pension benefits also informed him of the necessity of 
reporting any change in his income, including total 
"family" income from any of his dependents.

2.   In 1999, VA was first apprised of Social Security 
payments to the veteran's wife.

3.  In March 2000, based on information relating to the his 
wife's receipt of Social Security benefits in 1996, the 
veteran's pension award was retroactively reduced, giving 
rise to an overpayment in the amount of $11,089.

4.  The veteran is at fault with respect to creation of the 
overpayment by his failure to notify VA of the change in his 
family's income on account of the Social Security benefits 
paid to his wife in 1996. 

5.  There was no fault on the part of VA in causing the 
overpayment.

6.  Recovery of the overpayment will not cause the veteran 
undue hardship.

7.  Recovery of the overpayment would not defeat the purpose 
of paying VA improved pension benefits.

8.  Allowing the veteran to retain the benefits he 
erroneously received would result in unfair enrichment to the 
veteran.


CONCLUSIONS OF LAW

1.  The charged indebtedness in the  amount of $11,089 was 
validly created.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.3, 3.23 (2002); Schaper 
 v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6-
98    

2.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2002).

3.  Recovery of an overpayment of improved pension benefits 
in the amount of $11,089 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking waiver of recovery of the overpayment 
of pension benefits in the amount of $11,089.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
analyze the relevant facts pertaining to the veteran's appeal 
in light of the controlling laws and regulations.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim. See Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)] and 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. § 3.159].

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the veteran of the evidence that is necessary to 
substantiate the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51). Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

The Board additionally observes, however, that general due 
process considerations have been complied with in this case.  
See 38 C.F.R. § 3.103 (2002).  In particular, as noted in the 
Introduction, the veteran was scheduled for a personal 
hearing at his request.  He failed to report for the hearing.

The Board observes in passing that in March 2000, the RO 
informed the veteran that his pension benefits would be 
terminated retroactive to February 1, 1996 due to his wife's 
receipt of Social Security benefits, and it instructed him to 
submit any evidence indicating that his pension benefits 
should not be terminated.  Thereafter, the veteran filed a 
request for wavier of the overpayment in April 2000.  The RO 
also provided the veteran a statement of the case in January 
2001 in which the veteran was informed of the criteria to be 
applied in determining whether recovery of the overpayment 
was against equity and good conscience.  The Board finds, 
therefore, that VA has informed the veteran of the evidence 
needed to substantiate his claim.

In addition, the RO obtained evidence concerning the 
veteran's monthly income and expenses in order to determine 
whether recovery of the overpayment would result in undue 
financial hardship.  The veteran has cooperated in this 
effort.  The veteran provided evidence, including a Financial 
Status Report, VA Form 20-5655 (FSR), as to why he did not 
report the receipt of his wife's Social Security benefits and 
why recovery of the overpayment should be waived.  It appears 
that all evidence pertinent to this case has been obtained.  
The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.

Relevant Law and Regulations

Pension eligibility

Improved pension benefits are payable to a veteran of a 
period of war who meets eligibility requirements.  The 
purpose of VA pension benefits is to provide a subsistence 
income for veteran's of a period of war who are totally 
disabled and who are otherwise unable to maintain a basic, 
minimal income level.  Pension benefits are based upon total 
family income and the amount of pension benefits is adjusted 
based upon the number of dependents the veteran supports.  
Recipients of pension income are required to report any 
changes in income and number or status of their dependents in 
a timely fashion.  38 U.S.C.A. §§ 1521, 1522 (West 1991).

The annual pension rate is reduced by the amount of the 
countable income received by the veteran.  38 U.S.C.A. § 
1521; 38 C.F.R. §§ 3.3, 3.23.  In determining countable 
income, all payments of any kind and from any source shall be 
included unless specifically excluded under the provisions of 
38 C.F.R. § 3.272. 38 C.F.R. § 3.271.  Social Security 
benefits are not excluded under the provisions of 38 C.F.R. § 
3.272.

Waiver of indebtedness

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined that collection would be against 
equity and good conscience.  The term "overpayment" refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In 
essence, "equity and good conscience" means fairness to 
both the appellant and to the government.

"Equity and good conscience" involves a variety of 
elements:  (1) Fault of the debtor.  Where the actions of the 
debtor contribute to creation of the debt.  (2) Balancing of 
faults.  Weighing fault of the debtor against VA fault.  (3) 
Undue hardship.  Whether collection would deprive debtor or 
family of basic necessities.  (4) Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.  See 38 C.F.R. § 1.965(a).  The list of elements 
contained in the regulation is not all inclusive.  Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is, 
therefore, placed upon the elements of the fault of the 
debtor and undue hardship.  38 C.F.R. § 1.965(a).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows.  

The veteran was awarded improved disability pension benefits 
by rating decision in April 1996.  See 38 C.F.R § 4.17.  An 
letter from VA issued in April 1996 informed him that his 
award would include additional pension benefits for his 
dependent spouse.  Enclosed with the award notice letter was 
a VA Form 21-8768, which contained information concerning the 
veteran's right to receive improved pension benefits, 
including notice of his obligation to promptly notify VA of 
any family income or net worth changes.  The notice letter 
further advised him that any failure to promptly notify VA of 
any changes in his family's income could result in the 
creation of an overpayment that would require repayment.  

The record reflects that the RO was subsequently notified by 
an agency-matching program with the Social Security 
Administration that the veteran's wife received $6,500 in 
earned income during the tax year 1996.  Acting on this 
information, the RO sent the veteran a letter in November 
1999 informing him that it proposed to terminate his pension 
award based on excess income, effective February 1, 1996.  He 
was given 60 days to submit evidence showing that the 
proposed action should not be taken.  He did not file a 
response.  As a result, the veteran's pension award was 
retroactively terminated effective February 1, 1996, creating 
an overpayment of $11,089.  The veteran was advised of this 
action by letter dated March 8, 2000.

In response to the above, the veteran did not dispute the 
amount and/or creation of this overpayment, but in April 
2000, he requested waiver of the debt based on his allegation 
that his wife was not working during the years in question.  
In support of his claim, he submitted a sworn statement from 
his brother-in-law, who indicated that he never paid his 
sister (the veteran's wife) a salary in 1996, but instead, 
paid her apportionment for Social Security benefits.  
Additional details provided by the veteran during the 
pendency of the appeal revealed that his wife was a domestic 
servant to her brother in 1996, and that in consideration for 
these services, she only received his assistance in the form 
of the Social Security payments in order to help her qualify 
for benefits from that government agency.

Thereafter, the veteran submitted a Financial Status Report, 
VA Form 20-5655, dated in August 2000, which disclosed a 
sizeable deficit of income to expenses (over $700 per month).  
This report will be discussed in greater detail below.  In 
September 2000, the Committee denied the veteran's request 
for waiver, and this appeal followed.

In his notice of disagreement of October 2000, the veteran 
stated that his expenses exceeded his income and that he was 
behind on some of his debts.  He further stated that he 
needed the help and generosity of friends and relatives to 
make ends meet, and that he had attempted in the past to sell 
fruits and other items on the street to make some money.  The 
RO furnished him a statement of the case in January 2001.  
The veteran's Form 9 substantive appeal received in February 
2001 indicated, in essence, that it would be a hardship for 
him financially to pay back the pension overpayment (stated 
that he was too poor to come up with the money).  He also 
stated that he did not make any money selling fruits and 
cakes on the street, and therefore, the Committee erred in 
denying his claim on the basis that his Financial Status 
Report of August 2000 failed to reflect all earned income.

Analysis

The veteran in substance contends that he was not aware of 
the fact that his wife's receipt of Social Security benefits 
would affect his VA pension benefits, or that he was required 
to report the receipt of her Social Security benefits.  He 
also contends that recovery of the overpayment would result 
in undue financial hardship, because his monthly expenses 
currently exceed his monthly income.

Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
overpayment was validly created.

The Court has held that before adjudicating a waiver 
application, the lawfulness of the overpayment must first be 
decided.  Schaper, 1 Vet. App. 430, 434-35 (1991). The VA 
General Counsel has reinforced this obligation by holding 
that where the validity of the debt is challenged, that issue 
must be developed before the issue of entitlement to a waiver 
of the debt can be considered.  VAOPGCPREC 6-98.

In the instant case, the veteran has not challenged the 
validity or creation of the overpayment.  Rather, he contends 
that waiver should be granted on the basis of hardship, which 
will be more fully discussed below.  In any event, the Board 
has reviewed the circumstances leading up to this overpayment 
and finds that its creation was valid.  The statute and 
regulation require that VA pension benefits be reduced by the 
amount of the veteran's countable income.  See 38 U.S.C.A. § 
1521; 38 C.F.R. §§ 3.3, 3.23.  As described above, the 
overpayment was due to the veteran's receipt of Social 
Security disability benefits in addition to VA pension 
benefits between 1996, when he first stated collecting VA 
pension benefits, and 1999, when VA first learned through an 
agency-matching program that his wife was receiving Social 
Security benefits since 1996.  The amount of the overpayment 
appears to mirror exactly the amount of the excess pension 
benefits paid by VA.  Accordingly, the Board finds that the 
overpayment in the amount of $11,089 was validly created.

Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.962, 1.963(a), 1.965(b).  The Committee determined that the 
veteran had not demonstrated bad faith in creating the 
overpayment.  It is the Board's responsibility to consider 
the matter of bad faith on a de novo basis.

The term "bad faith" generally describes unfair or 
deceptive dealing by someone who seeks to gain by such 
dealing at another's expense.  A veteran's conduct in 
connection with an overpayment exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  Richards v. Brown, 9 
Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

The veteran stated, in essence, that he did not report his 
wife's earned income in tax year 1996 because he did not know 
he was required to do so, in that he did not know that it 
would affect his entitlement to VA pension benefits.  
Although the evidence indicates that the veteran was notified 
of the need to report any change in his income, and of the 
effect that a change in income would have on his entitlement 
to pension benefits, there is no indication that he in fact 
read and chose to disregard the information provided by VA.  
The evidence does not indicate that the veteran deliberately 
acted with the intent to seek an unfair advantage, with 
knowledge of the likely consequences.  His error was more of 
omission rather than commission.  The Board has also taken 
into account the veteran's education (two years of high 
school, according to his DD form 214) and the fact that 
English does not appear to be his native tongue.  The Board 
finds, therefore, that the veteran did not commit fraud, 
misrepresentation, or bad faith, and that there is no 
statutory bar to waiver of recovery of the overpayment.

Equity and good conscience

As stated above, the phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements:

1. Fault of veteran. Whether actions of 
the veteran contributed to creation of 
the debt.

2. Balancing of faults. Weighing the 
fault of the debtor against the fault of 
VA.

3. Undue hardship. Whether collection of 
the overpayment would deprive the veteran 
or his family of basic necessities.

4. Defeat the purpose. Whether recovery 
of the overpayment would nullify the 
objective for which the VA benefits were 
intended.

5. Unjust enrichment. Whether failure to 
make restitution would result in an 
unfair gain to the veteran.

6. Changing position to one's detriment. 
Whether reliance on the VA benefits 
resulted in relinquishment of a valuable 
right or the incurrence of a legal 
obligation.

38 C.F.R. § 1.965(a).

The Board will consider each of these elements in turn.

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  See 
Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 
1990).  Fault should initially be considered relative to the 
degree of control the veteran had over the circumstances 
leading to the overpayment.  If control is established, even 
to a minor degree, the secondary determination is whether the 
veteran's actions were those expected of a person exercising 
a high degree of care, with due regard for the veteran's 
contractual responsibility to the government.  The age, 
financial experience, and education of the veteran should 
also be considered in these determinations.

A person who is a recipient of VA pension benefits must 
notify VA of all circumstances that will affect his 
entitlement to receive the benefit being paid.  As indicated 
above in the discussion of bad faith, there is no evidence 
that the veteran actually read and disregarded information 
supplied by VA in April 1996 concerning the effect of income 
on his VA benefits and the requirement that he report a 
change in his income.  Although this may lead to a conclusion 
that bad faith did not exist, it does not absolve the veteran 
of fault.  See Jordan v. Brown, 10 Vet. App. 171 (1997) 
[professed ignorance of the controlling regulation or the 
failure to read relevant notices does not alleviate fault].  
Even if the veteran did not read the instructions from VA, 
persons dealing with the government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) [citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-85; 68 S. Ct. 1, 3; 92 L. Ed. 10 (1947)].

The overpayment occurred because the veteran failed to report 
a change in his family income.  The evidence the veteran 
provided regarding the circumstances of his wife's Social 
Security benefits received in 1996 - his statements filed in 
connection with this appeal and a sworn statement from his 
bother-in-law, which, read together, indicate that the 
veteran's wife did some household chores for her brother in 
consideration for him paying her Social Security 
contributions for one year so that she could start collecting 
benefits from that agency - has no probative value to the 
determination of the Board.  What matters in this case with 
respect to the fault analysis is that the veteran and his 
family received additional income in the amount of $6,500 for 
the tax year 1996 and did not report this to VA when he was 
on notice at that time that he was required to report all 
changes in his family's income.  The veteran appears to 
believe that the facts turn on the question of whether his 
brother-in-law paid his wife a salary for work done for him 
versus the contributions he might have made on her behalf for 
Social Security; however, the overpayment in this case was 
caused by her receipt of earned income totaling $6,500 for 
the tax year 1996, as verified by the Social Security 
Administration.  The veteran has not provided evidence to 
show otherwise, and for this reason alone, he was at fault in 
causing the overpayment.

With respect to balancing of faults, the Board finds that VA 
was not at fault in creating the overpayment.  As discussed 
above, the RO notified the veteran in April 1996 concerning 
the impact of a change in his income on his benefits and of 
the requirement that he report any such change.  When 
notified by the Social Security Administration that the 
veteran's wife earned income in 1996 sufficient to exceed the 
income limitations for payment of VA pension benefits, the RO 
reduced his pension benefits expeditiously.  In weighing the 
fault of the veteran against the fault of VA, the veteran's 
actions were the cause of the overpayment.

With respect to whether recovery of the overpayment would 
result in undue hardship to the veteran, the Board notes that 
his Financial Status Report (FSR) of August 2000 reflects 
that he had a substantial negative balance of monthly income 
to monthly expenses (over $700).  However, some his monthly 
expenses (e.g. $100 a month for clothing expenses, $50 a 
month for "emergencies," and $70 a month for gasoline) 
appear excessive.  In this regard, the record shows that the 
veteran is over 70 years old and on his August 2000 FSR 
listed no dependents aside from his wife and no monthly 
installment debts except for a $14,000 car loan, which had a 
remaining unpaid balance of $8,000.  He reported no assets 
except for $6,000 for the car.  From this report as well as 
other evidence in the file, it appears that the veteran 
subsists on a fixed income, derived from receipt of monthly 
Social Security benefits and a small amount of unspecific 
income from his selling of fruits and similar items from time 
to time.

It does not appear from a reading of the record, however, 
that collection of the debt would deprive the veteran of the 
basic necessities of life (food, clothing, or shelter).  the 
Board concludes that collection of the overpayment in the 
approximate amount of $185 a month for the next 60 months 
would not result in undue financial hardship.  See 38 C.F.R. 
§ 1.917 (2002).  The Board believes the overpayment could be 
collected in this manner with a corresponding reduction 
and/or elimination of some of the expenses cited above.  

The Board further finds that failure to make restitution of 
the overpayment would result in unjust enrichment to the 
veteran.  In effect, a waiver of this overpayment would allow 
the veteran to realize a gain (receipt of additional pension 
benefits paid which he was not entitled to based on income 
limitations) based on his failure to notify VA of a change in 
his family's income due to his wife's receipt of earned income 
in tax year 1996.

Under these circumstances, the Board finds that although the 
element of equity and good conscience pertaining to undue 
financial hardship is a significant element of this claim, as 
alleged by the veteran and fully addressed above, it is not 
considered to be of such significance as to outweigh the other 
critical elements cited herein (i.e., the veteran's fault in 
creation of debt and unjust enrichment to him if debt was 
waived) which favor the Government's right to collect the 
overpayment.  

The Board also has considered the factor of whether the 
veteran's reliance on the pension benefits caused him to 
change his position to his detriment.  However, there is no 
evidence of record indicating that receipt of pension 
benefits otherwise caused the veteran to relinquish a 
valuable right or to incur a legal obligation.  The Board has 
not identified any other factor, to include whether recovery 
of the overpayment would nullify the objective for which the 
VA benefits were intended, that should be considered in 
evaluating the veteran's claim for waiver, and the veteran 
has pointed to none.  

Regarding the element of defeating the purpose of the 
intended benefit, this particular element is not relevant to 
this claim as the veteran is not presently receiving VA 
pension benefits - hence, recovery of the overpayment would 
not nullify the objective for which the pension payments were 
intended because such payments were terminated in February 
1996, giving rise to this overpayment, and therefore, are not 
presently being paid to the veteran.

In looking at the entire circumstances of this case - in 
particular, fault on the part of the veteran in creating the 
debt and unjust enrichment to him if the debt was waived 
because he was paid pension benefits over a period of time 
when he was not legally entitled to such benefits, the Board 
finds that a preponderance of the relevant and probative 
evidence is against waiver of the overpayment in question.  
The Board additionally observes that the veteran's debt to 
the Government is entitled to as much consideration as any 
other debt incurred.

In summary, after weighing all of the factors to be 
considered in determining whether recovery of the overpayment 
is against equity and good conscience, and as discussed 
above, the Board finds that the preponderance of those 
factors are against waiver of recovery.  See Cullen v. Brown, 
5 Vet. App. 510 (1993) [when determining whether recovery is 
against equity and good conscience, the Board must analyze 
all six factors].   Accordingly, the Board concludes that 
waiver of recovery of this overpayment is not in order, based 
on the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963(a), 1.965(a).




CONTINUED ON NEXT PAGE



ORDER

Waiver of recovery of the overpayment of VA pension benefits 
in the amount of $11,089 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

